Citation Nr: 1438619	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-29 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for bi-polar disorder, formerly diagnosed as major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel



INTRODUCTION

The Veteran served in active duty from July 1990 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Sioux Falls, South Dakota, which continued a 30 percent disability rating for the Veteran's bipolar disorder, formerly diagnosed as major depression, and denied service connection for post-traumatic stress disorder.  Veteran filed a notice of disagreement in April 2011 only with respect to the continuance of the 30 percent disability rating for the bipolar disorder.  The RO issued a statement of the case (SOC) in October 2011.  The Veteran submitted a substantive appeal (VA Form 9) in November 2011.

The Veteran's representative submitted a statement in December 2011 and an appellate brief in May 2014.  Both documents make arguments solely with respect to the continuance of the 30 percent disability rating.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  There are no documents in VBMS.  Virtual VA contains an appellate brief filed by the Veteran's representative and other duplicative documents.


FINDING OF FACT

The Veteran's bipolar disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but not by occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for the assignment of an increased disability rating in excess of 30 percent for service-connected bipolar disorder are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, with respect to claims for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a December 2010 VCAA letter provided notice to the Veteran regarding the information and evidence needed to substantiate an increased rating claim for, what was then diagnosed as, major depression disorder.  This letter also informed the Veteran of what information and evidence must be submitted by her and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  Furthermore, the October 2010 SOC listed the rating criteria under the General Rating Formula for Mental Disorders for each percentage level of disability.  

Moreover, the Veteran's representative's December 2011 and May 2014 written statements demonstrate actual knowledge of the criteria to substantiate an increased rating claim for bipolar disorder.  In contending that a higher disability rating should be given, the December 2011 statement detailed the Veteran's symptoms exhibited during the January 2011 VA examination including those of impaired sleep due to nightmares, increased irritability with outbursts of anger, feelings of confusion with an inability to focus and concentrate, a history or impaired impulse control, mildly dysphoric mood, some paranoia and a global assessment of functioning (GAF) of 50.  The May 2014 appellate brief lists the rating criteria for the higher disability ratings.  Given the Veteran's representative's statements, the Board finds that any error in notice regarding substantiating the claims for an increased rating claim for bipolar disorder is harmless because actual knowledge of what the evidence must show to substantiate such claim is shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Therefore, to whatever extent the aforementioned letters and SOC are deficient in meeting the VCAA requirements, the Board notes that the claims file reflects that the Veteran had actual knowledge of the information and evidence necessary to substantiate her claims for an increased rating for bipolar disorder.

Neither the Veteran nor her representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination).

VA has met the duty to assist the Veteran in the development of the instant claim. The evidence of record includes the service treatment records, VA treatment records and a VA examination report.  Additionally, the Veteran was afforded multiple VA mental health treatments in conjunction with the claim on appeal, including a VA examination conducted in January 2011 to determine the severity of her bipolar disorder.  Neither the Veteran nor her representative has alleged that these VA psychiatric examinations are inadequate for rating purposes.  Furthermore, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bipolar disorder as they include interviews with the Veteran, a review of the record, and full mental examinations addressing the relevant rating criteria.

The Veteran or her representative has not alleged that her disability has worsened since her last VA examination.  Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA examination report and VA treatment records.  

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the increased rating claim for bipolar disorder.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all ratings are then combined in accordance with 38 C.F.R. 
§ 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

A veteran's entire history is to be considered when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran has claimed entitlement to an increased rating in excess of 30 percent for bipolar disorder.  In December 2005, the Veteran's service connected major depressive disorder was granted an increased rating of 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9434.  In October 2011, the Veteran's disability was recoded under Diagnostic Code 9432 to reflect the change in her medical diagnosis from major depressive disorder to bipolar disorder.

Bipolar disorder is evaluated pursuant to the VA's General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  C.F.R. § 4.130, Diagnostic Code 9432.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, 16 Vet App at 444.

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994), GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers). GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., where a depressed man avoids friends, neglects family, and is unable to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter, 8 Vet. App. at 242.

Applying the criteria to the facts of this case, the Board finds that the criteria for a 30 percent schedular rating for service-connected PTSD, but no higher, have been met for the entire appeal period.  The credible lay and medical evidence shows that the Veteran's service-connected bipolar disorder has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  Turning to the relevant evidence of record, the Veteran underwent VA treatment visits from November 2009 to December 2010 and a VA examination in January 2011.

At a November 2009 VA treatment visit, the Veteran complained of being depressed, having heart palpitations and tobacco use disorder.  She complained of having fatigue, weakness and night sweats.  She admitted having stress, anxiety, and depression.  She denied having suicidal thoughts, moodiness, hearing voices, sleep disturbance, obsessions, nightmares, and thoughts of harming self or others.  Veteran stated she had work and family problems - financial and truck breakdown problems.  She became tearful when discussing a past abortion.  She reported being raped while in service but not reporting the incident.  She indicated smoking one and a half packs of cigarettes a day and having one to four drinks on weekends.  She denied any drug use and alcohol or drug dependence.  

The Veteran reported for a December 2009 VA mental health clinic intake visit.  She was provisionally diagnosed with mood disorder, not otherwise specified and provisionally diagnosed for bipolar disorder type 1 versus type 2, PTSD, anxiety disorder, generalized anxiety disorder, and major depressive disorder.  The clinician assigned a GAF score of 65.  She appeared for her appointment casually dressed, well groomed, with a dysphoric mood and mildly labile affect, and pleasant and quite talkative.  She spoke coherently and logically at a moderate rate with normal volume and rhythm.  Her sensorium was clear and her immediate and recent memory was intact.  The clinician noted her attention and concentration as below average and her insight and judgment as fair.  The Veteran recounted having disorganized thoughts which affected her ability to complete tasks.  She denied suicidal thoughts, hallucinations, delusions, obsessions or compulsions.  She recounted getting "snippy" and irritable.  She stated sleeping anywhere from four to 13 hours per night due to her truck driving schedule and at times having difficulty waking up.  She reported smoking one and a half packs of cigarettes a day and occasionally drinking alcohol on the weekends.  She denied using any illicit drugs.  She also recounted having marital difficulties with her husband of 13 years.  She described concerns of infidelity and receiving no help around the home or financially.  She identified being a truck driver and having weekend businesses involving karaoke and painting.

In January 2010 the Veteran appeared for a VA outpatient psychological evaluation normally groomed and with adequate hygiene.  The evaluator noted her mood was anxious and depressed with varied affect between tearfulness and mood incongruent.  Her attention, concentration, recent and remote memory all appeared adequate.  Her thought processes were normal with no suicidal or homicidal ideation.  She exhibited no evidence of psychosis.  Her speech was normal with linear and goal directed content.  She was cooperative and displayed adequate eye contact, judgment, insight, and impulse control.  The Veteran reported using humor to relieve stress.  The evaluator assigned the Veteran a GAF score of 60.  

A February 2010 mental health clinic report states the Veteran was well groomed and pleasant, maintained eye-contact, had a neutral mood with full and appropriate affect but was less forthcoming than prior visits.  Her speech was coherent and logical with no pressured speech, looseness of association, or flight of ideas.  She denied self-harm or suicidal ideation.  Her insight and judgment were intact and her sensorium was clear.  The clinician assigned a GAF score of 65.

A March 2010 VA mental health clinic report noted the Veteran was adequately groomed, was polite and pleasant, maintained good eye contact, and had a calm and neutral mood with full and appropriate affect.  Her speech was coherent and logical without any pressured speech, looseness of associations, or flight of ideas.  She denied self-harm and suicidal ideations.  Her insight and judgment were intact and her sensorium was clear.  The clinician assigned a GAF score of 65.

A March 2010 VA psychotherapy note reflects the clinician's observation of the Veteran's depressive symptoms demonstrated through increased anger, irritability, expressions of sarcasm, and some tearfulness and manic symptoms shown by inappropriate laughter and pressured and tangential speech.  She reported having continued symptoms of depression and difficulties with her husband due to his infidelity.  She stated she cut back her karaoke hours to appease her husband and this resulted in serious financial trouble.  The clinician noted the Veteran's normal grooming and adequate hygiene, depressed mood, and mood congruent and labile affect.  Veteran's attention and concentration was normal as well as her recent and remote memory.  Her thought processes were normal without any suicidal or homicidal ideation.  Her speech was pressured with tangential content.  She was noted as being guarded and defensive and making multiple sarcastic and evasive comments.  The clinician noted the Veteran made appropriate eye contact, appeared to have mildly impaired judgment, insight, and impulse control and displayed no evidence of hallucinations.

A March 2010 VA mental health clinic report notes the Veteran was well groomed, pleasant, and polite.  The clinician noted the Veteran maintained good eye contact, displayed a calm and neutral mood, and showed full and appropriate affect.  Her speech was coherent and logical without pressured speech, looseness of association or flight of ideas.  She denied hypomanic/manic symptoms, changes in sleep, anhedonia, depressive symptoms, self-harm, or suicidal ideation.  Her insight and judgment were intact and her sensorium was clear.  She reported experiencing fewer crying spells and improved relationship and communication with her spouse. The clinician gave a GAF score of 65.

At an April 2010 initial mental health treatment plan visit with a VA psychologist, the Veteran was diagnosed with bipolar II and borderline personality disorders and assigned a GAF score of 60.

The Veteran appeared for an April 2010 VA mental health clinic visit casually dressed and well groomed.  She was slightly tearful, talkative and maintained good eye contact.  She displayed dysphoric mood, full and appropriate affect, and coherent and logical speech with no looseness of associations or flight of ideas and not tangential or circumstantial.  She denied self-harm or suicidal ideation.  Her insight and judgment were intact and her sensorium was clear.  She complained of feeling depressed, having difficulty sleeping, and feeling lonely.  She reported feelings of sadness were greater when she was on the road trucking and less when she is able to distract herself when she was home with her husband and friends.  She was assigned a GAF range score of 65 - 70.  

In a May 2010 VA mental health clinic note, the treating clinician noted the Veteran was pleasant, cooperative and talkative.  She maintained good eye contact, displayed a neutral mood, showed full and appropriate affect, and spoke coherently and logically with no looseness of association or flight of ideas.  The Veteran's speech was not tangential or circumstantial.  Her insight and judgment were intact and her sensorium was clear.  She denied self-harm or suicidal ideation.  She reported picking up more weekend "karaoke gigs" to earn a little extra money.  She recounted having a fun weekend of evening dancing even though her party hit a deer en route to Sioux Falls.  A GAF score of 65 to 70 was given.

A May 2010 VA psychotherapy note reflects the clinician's observations of the Veteran's normal grooming, adequate hygiene, depressed and anxious mood, congruent and tearful affect, normal attention and concentration, normal recent and remote memory, and normal thought processes with no current suicidal or homicidal ideation.  She displayed no evidence of hallucinations and her speech was pressured with linear and goal directed content.  The Veteran's eye contact was evasive while her judgment, insight and impulse control was observed to be adequate.  The Veteran expressed her grief with extreme feelings of guilt and shame associated with her previous abortion.  She reported that she was attempting to rejoin her religious organization which she had left some 17 years ago.  She was diagnosed with bipolar disorder type II.

A June 2010 VA mental health clinic note reflects the Veteran's pleasant, cooperative, and talkative behavior.  She displayed a mildly dysphoric mood, a full and appropriate affect, coherent and logical speech without looseness of association or flight of ideas which was not tangential or circumstantial.  She denied self-harm and suicidal ideation.  Her sensorium was clear and her insight and judgment were intact.  She reported she had recently been ticketed for driving under the influence and was obtaining legal representation for her court appearance.  She also reported being worried about her husband's excessive drinking and intoxicated expressions of suicidal desires.  The Veteran was given a GAF score of 65.

An August 2010 VA mental health note reflects the Veteran's complaints of going through a stressful divorce with her husband of 13 years.  She denied self-harm or suicidal thoughts, hallucinations, delusions, obsessions or compulsions.  She reported sleeping "alright" with some night sweats when stressed.  She was pleasant and talkative with the clinician.  Her mood was "hopeful and content"; affect was congruent and euthymic; and speech was coherent, logical and not pressured.  She denied self-harm or suicidal thoughts, hallucinations, delusions, obsessions, or compulsions.  Her sensorium was clear and she was oriented to person, place and time.  Her immediate, remote and recent memory was intact.  She showed good attention, concentration, insight and judgment.  She reported financial stressors and beginning a new relationship.  Her GAF score was 65.

The Veteran's August 2010 VA psychotherapy report states the Veteran's was normally groomed, displayed adequate hygiene, exhibited a euthymic mood with mood congruent affect, and normal attention and concentration.  Her thought processes appeared to be racing with no current suicidal or homicidal ideation and no evidence of hallucinations.  Her speech was pressured with tangential content.  She exhibited appropriate eye contact and mildly impaired judgment, insight and impulse.  She reported feeling good about following through with her decision for a divorce.

An October 2010 VA individual psychotherapy session report notes Veteran's normal grooming, adequate hygiene, euphoric mood, congruent and full affect, distractible attention, and normal recent and remote memory.  She expressed no suicidal or homicidal ideations and no hallucinations.  Her speech was pressured, with content tangential and circumstantial.  She showed appropriate eye contact but her judgment, insight and impulse control appeared moderately impaired.  She stated her belief that her new boyfriend was her future husband and that she felt "like myself" with him.

The treating clinician of an October 2010 VA psychiatry treatment session notes the Veteran appeared pleasant, talkative and pleasant.  She exhibited an optimistic mood and a congruent and euthymic affect.  Her speech was coherent, logical, and not pressured.  She spoke with a moderate rate, slightly increase, and normal volume and rhythm.  She denied self-harm or suicidal thoughts, hallucinations, delusions, obsessions or compulsions.  Her sensorium was clear and she was oriented to person, place and time.  Her immediate, remote and recent memories were intact and she demonstrated good attention, concentration, insight and judgment.  The Veteran reported doing "better than ever", having a blossoming relationship with her boyfriend, and having many stressors off of her.  She stated she got a divorce, her finances were improving and she was back in touch with her family and friends.  The clinician assigned the Veteran a GAF score of 65.  

A November 2010 telephone note by Veteran's VA treating psychiatrist notes the Veteran reporting her mood was fine and exhibiting no pressured speech over the phone.  The Veteran reported she worked as a trucker.  She denied thoughts of harming self or others, any sort of manic or hypomanic symptoms, and having hit her head, falling or using illicit drugs.

A December 2010 VA individual psychotherapy session report reflects the Veteran's normal grooming, adequate hygiene, and a vacillating mood between anxious, euthymic, and dysphoric.  The clinician noted a distractible attention and brief concentration.  Her recent and remote memory appeared normal and thought processes appeared racing with no current suicidal or homicidal ideations.  She maintained appropriate eye contact, exhibited moderately impaired judgment, insight, and impulse control, and spoke in a pressured manner with tangential content.  The Veteran was assessed as demonstrating a higher level of instability particularly leaning toward hypomanic to manic.  She reported to the psychotherapy session with her new husband and complained needing a medication dosage change because she was experiencing dilation of only one eye, staggering and mood swings.

A December 2010 VA mental health clinic note reflects the Veteran's complaints of feeling a lack of balance and concentration to the point of not feeling safe to drive her semi-truck.  She appeared well groomed, made good eye contact and spoke in a good tone, rate and volume.  She did not exhibit tangential, circumstantial or pressured speech, or display suicidal or homicidal ideations.  Her thoughts were linear and did not contain delusional content.  Her perception and memory were intact.  Her judgment and insight were good.  She reported stress related to her financial situation because she did not feel comfortable driving her truck.  She reported feeling her imbalance when she decreased her cigarette smoking from two packs per day to a half pack per day about three weeks prior.  She report no mood, anxiety or irritability symptoms and denied any psychotic symptoms.

The January 2011 VA examination report diagnosed the Veteran with bipolar disorder type II and assigned an estimated GAF score of 50.  She appeared for the examination appropriately dressed; fairly well groomed; and without an appearance of acute distress, tremor or abnormal movement.  She was pleasant, cooperative, and spoke with a normal rate, rhythm and volume.  There was no looseness of associations, flight of ideas or blocking.  The clinician noted her sensorium was clear, mood was mildly dysphoric, affect was mood congruent and appropriate, and attention and concentration were fairly good.  The Veteran was able to recall three of three items and exhibited intact insight and judgment.  The Veteran endorsed feelings of worthlessness at times but denied feelings of hopelessness.  She complained of difficulty maintaining sleep.  She reported getting about eight hours of interrupted sleep per night with the help of medications.  She recounted waking up at night in sweats and having nervous twitching episodes and jumpy legs.  She complained about feeling "confused" at times, an inability to focus, losing track of conversations and having difficulty reading.  She described feeling paranoid at times, feeling very irritated and having outburst of anger.  She denied suicidal and homicidal ideations, panic attacks, hallucinations, delusions, obsessions or compulsions.  She denied impulsive behavior but reported a history of spending sprees during her previous marriage.  She conveyed having a poor appetite and difficulty maintaining her weight.  Veteran denied using illicit drugs, quitting drinking alcohol in September 2010, and quitting smoking in January 2011.  She reported painting and writing, enjoying bowling but having lost interest in karaoke in the spring of 2009.  Veteran reported divorcing her husband of 13 years in September 2010 and marrying her current husband in October 2010.  She reported feeling isolated as most of her friends were her ex-husband's friends and her current association is mainly with her present husband.  She stated she does not have any children, her family members are dispersed in different states, and two of her brothers were recently deployed to Iraq.  The Veteran reported having worked as a barmaid, in construction and as a truck driver in the past.  She stated she worked as an owner/operator of a semi-truck since 2002 but at the end of 2010 she did not feel comfortable operating a semi-truck safely.  She expressed a belief that she could not work.  The clinician noted that the Veteran reported being unemployed since April 2010 following the forfeiture of her driver's license for driving while intoxicated and driving as an undesignated driver.

The Board is not persuaded that the Veteran's service-connected bipolar disability has manifested to a higher than 30 percent schedular rating since the inception of this appeal.  The evidence of record does not show the Veteran suffers from occupational and social impairment with reduced reliability and productivity with symptoms of flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships to meet the criteria for a 50 percent rating.  

The Veteran was pleasant, cooperative and talkative with the VA mental health clinicians.  Her mood was observed as euthymic or euphoric in August 2010 and October 2010 after she finalized her divorce and married her current husband.  Her mood was dysphoric or depressed at her other VA mental health treatment sessions including a "mildly dysphoric mood" at her January 2011 evaluation.  

Her affect ranged from euthymic to labile.  From January to June 2010, clinicians noted the Veteran displayed full and appropriate affect.  Her affect was noted from August and October 2010 was noted as euthymic and mood congruent.  The January 2011 examiner noted her affect as mood congruent and appropriate.

The Veteran has been observed speaking coherently and logically with a normal volume and rhythm in most of her treatment sessions and at her January 2011 examination.  The Veteran's psychotherapist noted the Veteran exhibited pressured speech with tangential content as in treatment visits in March, May, August, October, and December 2010.  However, the VA treatment notes which occur in conjunction with the psychotherapy sessions reflect observations of normal speech without tangential content.

In December 2009, she recounted "getting snippy" and irritable.  In December 2010 she denied anxiety or irritability symptoms.  At her January 2011 evaluation, the Veteran described feeling paranoid, feeling very irritated and having outbursts of anger at times but denied having panic attacks.  

The clinicians treating and examining the Veteran have not in a single instance found her recent and remote memory to be anything other than intact.

With respect to the Veteran's judgment, insight and impulse, the VA psychotherapist noted two instances of mild and moderate impairment in March and August 2010 and in October and December 2010, respectively.  However, the Veteran's insight and judgment was recorded as intact during all other mental health clinic sessions and at the January 2011 evaluation.

At each VA treatment visit, the clinician found the Veteran's sensorium clear with normal attention and concentration.  However, in December 2009, the Veteran reported having disorganized thoughts which affected her ability to complete tasks.  The psychotherapist noted in August and December 2010 that the Veteran's thought process appeared "racing".  In December 2010, she complained of feeling a lack of balance and concentration to the point of not feeling safe to drive her semi-truck.  However, the Veteran reported that she began feeling her imbalance when she decreased her cigarette smoking from two packs per day to half a pack a day.  In January 2011, she complained about feeling "confused" at times, being unable to focus, losing track of conversations and having difficulty reading.  She reported having quit smoking altogether about a week and a half prior to the January 2011 examination.

In March and November 2010, the Veteran denied hypomanic/manic and depressive symptoms.  However, the March 2010 psychotherapist observed depressive symptoms demonstrated by increased anger, irritability, expressions of sarcasm and some tearfulness and manic symptoms by inappropriate laughter.  In April 2010, the Veteran reported feeling more sad when she was away trucking as compared to when she is at home.  In May 2010, she reported feelings of grief and shame with the abortion she had years ago.  In December 2010, the examiner noted that the Veteran demonstrated instability leaning toward hypomanic to manic.  In January 2011, she endorsed feelings of worthlessness but denied feelings of hopelessness.

In May 2010, the Veteran reported that she was trying to rejoin her religious organization after having left it 17 years ago.  She also recounted going dancing with fires and picking up more "karaoke gigs".  The Veteran reported going through her second divorce in August 2010.  In October 2010, she stated she was back in touch with her estranged family members.  She also reported having a blossoming relationship with her new boyfriend who she had met a few months earlier and who she believed was going to be her future husband.  She stated she felt "like [her]self" with him and that she was doing "better than ever".  Shortly thereafter in late 2010, she reported getting married.  In January 2011, she complained of feeling isolated because her old friends were mainly her ex-husband's friends and her family was dispersed in other states.  She reported she accompanied her husband on his truck driving trips.

The evidence of record shows that the Veteran has displayed some symptoms listed under the 50 percent rating.  In addition, she showed both positive and negative symptoms and overall there were more instances of when the Veteran did not meet or denied the listed symptoms.  Furthermore, the Veteran was effectively able to establish and keep up social relationships including with estranged family members and religious organizations.  She even was able to start a new romance and bring it to fruition by getting married in the course of 2010.  Moreover, the evidence fails to show that her occupational impairment was a result of her bipolar disorder.  Rather, the Veteran lost her ability to drive because her driver's license was suspended due to a DUI ticket and she has been accompanying her husband on his truck driving trips.  Accordingly, the Board finds that a 50 percent disability is not warranted.

Additionally, the Board notes that the Veteran was assigned GAF scores ranging from an estimated score of 50 in January 2011 and 70 in May 2010.  However, most of the assigned GAF scores ranged from 60 and 65, suggesting mild to moderate symptoms.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Therefore, as the Veteran's bipolar disorder symptoms, as detailed previously, are contemplated by her 30 percent evaluation and, absent more severe symptoms, a higher rating is not warranted.

The Board further notes that the evidence of record reflects that the Veteran has additional symptoms that are not enumerated in the rating criteria, to include irritability; episodic concentration difficulties leading to difficulty reading and losing track of conversations; and interrupted sleep with nervous twitching episodes and jumpy legs.  See Mauerhan, supra.  However, the totality of the evidence of record does not more nearly approximate the criteria for a 50 percent rating.

The Veteran denied having any suicidal ideation, obsessional rituals, and spatial disorientation, which are listed as examples supporting a 70 percent rating.  Furthermore, she appeared for her VA mental health clinic visits well groomed with adequate hygiene.  She did not complain about an inability to establish and maintain effective relationship, rather she lost her friends after her divorce because those friends were mainly her former husband's friends.  She demonstrated her relationship building abilities by rejoining her religious community, reconnecting with her family and establishing a meaningful relationship with her current husband during the course of her second divorce.  The clinicians noted the Veteran spoke coherently and logically at a moderate rate and rhythm.  Thus, the Board finds that she has not met the criteria for a 70 percent rating.

In addition, the Veteran has not exhibited total occupational and social impairment, due to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names.  Accordingly, the Board finds that a 100 percent disability rating is not warranted.

In summary, the Board finds that the Veteran's symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

D.  Extraschedular Evaluations

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 9432 for the Veteran's service-connected bipolar disorder adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  The assigned GAF scores appear to accurately quantify the Veteran's overall level of impairment and are consistent with the 30 percent rating that has been granted.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.
      
In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability rating may require a determination as to whether he or she is entitled to a total disability rating based on individual unemployability (TDIU).  Entitlement to an individual unemployability is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board finds that the Veteran's bipolar disability does not preclude employment for the Veteran.  The Veteran stated in December 2010 that she felt a lack of balance and concentration to the point of not feeling safe to drive her semi-truck and in January 2011 that she believed she could not work.  The Veteran reported having her driver's license suspended because of her DUI ticket.  Furthermore, she stated she has worked as a barmaid and in construction in the past and was accompanying her husband on his truck driving trips.  Moreover, she reported working by singing karaoke gigs and selling her paintings.  Accordingly, the Board finds the Veteran's bipolar disability does not preclude the Veteran from employment and TDIU is not reasonably raised.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased rating in excess of 30 percent for bipolar disorder is denied



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


